DETAILED ACTION
Final Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following is a quote from 37 CFR 1.173(b)(3):
“(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings.
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(Emphasis examiner) 
The drawings are objected to because the amended drawings filed 7/15/2021 do not include identification that the patent drawings have been amended.  See MPEP 1414, entitled “Drawings,” and (B) under the heading “AMENDMENT OF DRAWINGS,” wherein it is indicated that “[e]ach figure that is amended must be identified by placing the word "Amended" at the bottom of that figure.”  Emphasis added.  Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The objection to the drawings will not be held in abeyance.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The following is a quotation of MPEP 1414 Roman Numeral II (A)-(C):
“II. A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE)
(A) A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an "error" in the original patent under 35 U.S.C. 251. See MPEP § 1402 for a discussion of grounds for filing a reissue that may constitute the "error" required by 35 U.S.C. 251. Not all changes with respect to the patent constitute the "error" required by 35 U.S.C. 251. It is noted that an error to be corrected under 35 U.S.C. 251  may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).

(B) Applicant need only specify in the reissue oath/declaration one of the errors upon which reissue is based. Where applicant specifies one such error, this requirement of a reissue oath/declaration is satisfied. Applicant may specify more than one error.
Where more than one error is specified in the oath/declaration and some of the designated "errors" are found to not be "errors" under 35 U.S.C. 251, any 35 U.S.C. 251  will still support the reissue.
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16." 
Emphasis added.

In the error statement of the declaration filed 7/15/2021, Patent Owner stated “independent claims 1, 16, and 19 are anticipated by and/or obvious over U.S. Patent No. 8,988,876 alone or in combination with the other art of record; therefore, the Applicant claimed more than it was entitled to claim. Additionally, claim 13 improperly depends from claim 1 and claim 17 improperly depends from claim 16.”
Although, Reissue Applicant names claims 1, 16, and 19, they fail to indicate what the specific claim language is to where the error lies and give a general identification of what Reissue Applicant is providing now. 
For a narrowing reissue application, Patent Owner needs to state that Applicant claimed more than it had a right to claim and identify at least one patented claim that contains the error.
For this identification, as highlighted in bold above in MPEP 1414II(c), something to the effect of “independent claims 1, 16 and 19 did not provide for (subject matter not recited in patented claims)”.
An example of such would be –Applicant claimed more than it had a right to claim. In independent claims 1, 16 and 19, it was an error not to positively recite the hinge including first and second connecting portions--. This is ONLY an example.

Claims 1-12, 14-16 and 18-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Allowable Subject Matter
Claims 1-12, 14-16 and 18-20 are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 16 and 19, the prior art does not teach, nor render obvious the claimed combination, particularly a mid-spine between the first connection portion and the second connection portion, the mid-spine being located between the first outer layer and the second outer layer, the mid-spine being made from a stiffer material than the first outer layer and the second outer layer.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive.
The objection to the Statement Under 37 CFR 3.73(c) has been overcome by the replacement Statement Under 37 CFR 3.73(c), filed 7/15/2021.
The objection to the drawings under 37 CFR 1.173(b)(3) has not been overcome by the replacement drawings, filed 7/15/2021. As stated above, the Amended figures must be identified as "Amended," to comply with 37 CFR 1.173(b)(3).
The objection to the Specification has been overcome by the amendments to the specification, filed 7/15/2021.
The new declaration, filed 7/15/2021, remains rejected, as Patent Owner has not complied with 35 USC 251 in that the error statement does not identify by reference to the specific claim(s) and the specific claim language where the error lies. Patent Owner has not identified specific claim language where the error lies.  See the discussion above, as well as MPEP 1414 Roman Numeral II (A)-(C).
The rejection under 35 U.S.C. 112(a) and (b) has been overcome by the amendments to the claims, filed 7/15/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The patents/publications to Ligtenberg, Sartee and Corbin show the current state of the art in computer connection devices.
Telephone Numbers for reexamination/reissue inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination/reissue Facsimile Transmission No. 		(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:  /rds/ and /GAS/